Order entered October 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01320-CV
                                    No. 05-14-01321-CV
                                    No. 05-14-01322-CV

                           IN RE KEPHREN THOMAS, Relator

                Original Proceeding from the Criminal District Court No. 2
                                  Dallas County, Texas
                  Trial Court Cause No. F1450677, F1450678, F1450679

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

habeas corpus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE